FILED:   July 17, 2007

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1076



EHSAN KHAN; ANJUM EHSAN; FATIMA EHSAN; MARIYAH
EHSAN,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


                             O R D E R



     The court amends its opinion filed April 20, 2007, as follows:

     On page 1, the petitioners’ alien numbers are deleted from the

agency line.

                               For the Court

                               /s/ Patricia S. Connor
                                       Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1076



EHSAN KHAN; ANJUM EHSAN; FATIMA EHSAN; MARIYAH
EHSAN,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    March 9, 2007                 Decided:   April 20, 2007


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeremy L.    McKinney, MCKINNEY & JUSTICE, PA, Greensboro, North
Carolina,    for Petitioners.    Rod J. Rosenstein, United States
Attorney,    Allen F. Loucks, Assistant United States Attorney,
Baltimore,   Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ehsan Khan, a native and citizen of Pakistan, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of his requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.*

          Khan challenges the immigration judge’s determination

that he failed to establish eligibility for asylum.      To obtain

reversal of an adverse eligibility determination, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”   INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that it does

not compel a contrary result.    Accordingly, we cannot grant Khan

the relief he seeks.

          Similarly, as Khan does not qualify for asylum, he is

ineligible for withholding of removal. See Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).    “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is




     *
      Khan’s wife, Anjum, and his daughters are derivative
petitioners.   8 U.S.C.A. § 1158(b)(3)(A) (West 2005); 8 C.F.R.
§ 1208.21(a) (2006). All are natives and citizens of Pakistan.


                                - 2 -
ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Id.

            Finally, we also find that substantial evidence supports

the finding that Khan failed to meet the standard for relief under

the   Convention   Against    Torture.         To   obtain    such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2006).                We find that Khan

failed to make the requisite showing before the immigration court.

            Accordingly,     we   deny   the    petition     for     review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                    - 3 -